 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KOHEN DIALLO E. UHURU,                            No. 2:20-cv-1267 JAM DB P
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    B. VELASQUEZ, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims that defendants have violated his right to religious freedom. By

18   order dated January 26, 2021, the district court determined that plaintiff accrued three strikes

19   under 28 U.S.C. § 1915(g) prior to filing this action. (ECF No. 10.) Plaintiff was directed to pay

20   the filing fee in order to proceed with this action. On March 23, 2021, plaintiff was ordered to

21   pay the filing fee within thirty days or face dismissal of this action. (ECF No. 14.) Those thirty

22   days have passed, and plaintiff has not paid the filing fee, requested additional time to pay the

23   filing fee, or otherwise responded to the court’s order. Accordingly, the court will recommend

24   that this action be dismissed without prejudice for failure to prosecute and failure to comply with

25   court orders.

26   ////

27   ////

28   ////
                                                        1
 1             For the reasons set forth above, IT IS HEREBY RECOMMENDED. See E.D. Cal. R.

 2   110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: May 17, 2021

11

12

13

14

15

16

17

18

19

20
21

22
     DB:12
     DB/ DB Prisoner Inbox/Civil.Rights/R/uhur1267.f&r.dism
23

24

25

26
27

28
                                                              2
